Case: 1:18-Cv-08111 Document #: 2 Filed: 12/10/18 Page 1 of 1 Page|D #:110

lLND 44 (Rev. 09/07/18)

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose

CIVIL COVER SHEET

The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

of initiating the Civil docket Sheet. (See instructions nn next page of this farm.)

 

I. (a) PLAINTIFFS
Fe|ix G|aubach

(b) County of Residence of First Listed Plaintiff Nassau County

(Except in U.S. plainti]j”cases)

(c) Attomeys Uirm name, address', and telephone number)

Michae| J. Freed; Freed Kanner London & Mi||en LLC
2201 Waukegan Road, Suite 130; Bannockburn, |L 60015

(224) 6324500

Attomeys kanown)

 

DEFENDANTS
John N. Kapoor, et a|.

County of Residence of First Listed Defendant
(In U.S. plainti]j‘" cases only)

Maricopa County

Note: In lana' condemnation cases, use the location of the tract of land involved.

 

II. BASIS OF JURISDICTION (Check ge box, only.)

III.

 

CITIZENSHIP OF PRINCIPAL PARTIES (Far Diversiry Ca,ses only.)
(Check ge box, only for plaintzfand M box for defendant.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l 1 U.S. Govemment E 3 Federal Question PTF DEF PTF DEF
PlaintiH` (U.S. Government nat a party) Citizen of This State _ l l l Incorporated or Principal Place _ 4 _ 4
ofBusiness in This State
l2 U.S. Govemment m 4 Diversity Citizen of Anot.her State g 2 g 2 Incorporated and Principal Place J 5 J 5
Defendant (Indicate citizenship of parties in Item III.) of Business in Another State
Citizen or Subject of a n 3 m 3 Foreign Nation n 6 m 6
Foreign Country
IV. NATURE OF SUIT (Check ge box, only.)
l CONTRACT TORTS PRISONER PETITIONS LABOR OTHER STATUTES l
m 110 Insurance PERSONAL INJ'URY PERSONAL INJ'URY I 510 Mntiuns m Vaeate Sentence m 710 Fair Labor Standards Act n 375 False Claims Act
m 120 Marine _ 310 Airplane n 530 General 530 Generol n 720 Labor/Management Relations n 376 Qui Tam (31 USC 3729 (a))
m 130 Miller Act j 315 Airplane Product n 367 Health Care/ I 535 Deat.h Permlty n 740 Railway Labor Aet n 400 State Reapportinnment
m 140 Negotiable lnstrument Liabi.lity Pharmaceutical Habeas Corpus: n 751 Family and Medica.l n 410 Antitrust
m 150 Recovery nvaerpayment j 320 Assault, Libel & Slander Personal Injury I 540 Mandamu.s & Other Leave Aet n 430 Banks and Banking
&. Enforcement of]udgment 330 Federal Employers’ Pmduet Liability I 550 Civil Rights m 790 Other Labor Litigatinn n 450 Commerce
m 151 Medieare Act Liability n 368 Asbestos Personal Inju.ry I 555 Prison Cunditinn m 791 Employee Retirement n 460 Depurtation
m 152 Recovery nfDefaulted Student _ 340 Marine Product Liability I 560 Civil Detainee - Conditions lncome Secu.rity Act n 470 Raeketeer Influenced and
Loans (Excludes Veterans) 345 Marine Produet Liability of Coni'inement Corrupt Organizations
m 153 Recovery aneteran’s Benefits _ 350 Motor Vehiele n 480 Consumer Credit
m 160 Stockholders' Suits _ 355 Mntnr Vehicle PERSONAL PROPERTY PROPERTY RIGHTS n 485 Telephnne Consumer
m 190 Other Contrm Pmduct Liability n 370 Other Fraud n 820 Copyrights Pmtection Act (TCPA)
m 195 Contmct Product Liability _ 360 Other Personal Injury n 371 Truth in Lending n 830 Patent n 490 Cable/Sat TV
m 195 Franchise _ 362 Personal Injury - n 380 Other Personal n 835 Pavent - Abbreviated § 850 Securities/Commndities/
Medical Malpractice Property Damage New Drug Application Exchange
n 385 Property Damage n 840 Trademark n 890 Other Statutory Actions
Produm Liability n 891 Agricultural Acts
n 893 Envirrmmental Matters
l REAL PROPERTY CIVIL RIGHTS BANKRUPTCY FORFEITURE/PENALTY SOCIAL SECURITY n 895 Freedom of In.formatinn Act
m 210 Land Cond.ernnation _ 440 Ot.ber Civil R.ights n 422 Appeal 28 USC 158 j 625 Dmg Related Seizu.re n 861 HlA (1395H) n 896 Arbitration
m 220 Foreclosure j 441 Voting n 423 Wit.bdrawa128 USC 157 ofProperty 21 USC 881 n 862 Black Lung (923) n 899 Administrative Procedure
m 230 Rent Lease & Ejectment 442 Employment 690 Other n 863 DIWC/DIWW (405(g)) Act/Review or Appeal of
m 240 ants to Land j 443 Hnu.sing/ n 864 SSID Title XVI Agency Decisinn
m 245 Tort Product Liability Accornmndations IM]VIIGRATION n 865 RSI (405(g)) n 950 Con.stitutionality of
m 290 Al.l Other Real Property 445 Amer. w/Disabilities - n 462 Natln~al.ization State Statutes
Employ'ment Appl.ication
446 Amer. w/Disabilities - n 463 Habeas Corpus - Alien FEDERAL TAXES
Other Detainee (Prisoner Petition) n 870 Taxes (U.S. Plaintiff
j 448 Education n 465 Other Irnmigration or Defendant)
Action.s n 871 IRS_Third Party
26 USC 7609
V. ORIGIN (Check w box, only.)
l Original n 2 Removed &om _1 3 Remanded from l_ 4 Reinstated or _1 5 Tr*msfen`ed from l_'_ 6 Multidistrict l_ 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation litigation
(speciyj)) Direct File

 

VI. CAUSE OF ACTION (Enter U.S. Civil Statute under which you are filing and

write a brief statement of cause.)

Vio|ation of Section 14(a) of the Act

 

VII. PREVIOUS BANKRUPTCY MATTERS (For nature of suit 422 and 423, enter the
case number and judge for any associated bankruptcy matter previously adjudicated by a judge of this Court.
Use a separate attachment if necessary.)

 

VIII. REQUESTED lN

ii Check if this is a class action Under rule 23, Demand $

Check Yes only if demanded in eomplaint.

 

 

 

COMPLAINT: F.R.CV.P. Jury Demand: \:I Yes \:I No
lX. RELATED CASE(S) (s“ """'"”"'“"s)
IF ANY Judge Case Number
X. Is this a previously dismissed or remanded case? \:l Yes I:l No If yel, Case # Name of Judge

Date

12/10/18

Signature of attorney of record

/s/ Michae| J. Freed

 

